Case 1:19-cv-03377-LAP Document 149-8 Filed 07/07/20 Page 1 of 6




                 EXHIBIT H
Case 1:19-cv-03377-LAP Document 149-8 Filed 07/07/20 Page 2 of 6
         Case 1:19-cv-03377-LAP Document 149-8 Filed 07/07/20 Page 3 of 6




time. Ghislaine Maxwell would be in possession of the information relating to this cellphone.

Plaintiff can recall having the following cell numbers               Redacted- PII
               . Plaintiff’s current cell phone number is not relevant to the issues in this case as it

was obtained long after the relevant timeframe related to Plaintiff’s allegations, and Plaintiff

objects to providing that information as it would violate her privacy and could subject her to

harassment. Plaintiff’s current e-mail address is          Redacted- PII          . Plaintiff had a

Facebook account for a short time, but it is no longer active. Plaintiff maintains a Twitter account

with the following handle: @VRSVirginia. Plaintiff’s non-profit organization, Victims Refuse

Silence has a website www.victimsrefusesilence.org.

       Interrogatory No. 10: Identify each attorney who has represented You from 1998 to

present, the dates of any such representation, and the nature of the representation.

       Response to Interrogatory No. 10: Plaintiff incorporates the general objections as if

specifically set forth here. In particular Plaintiff refers Defendant to the second general objection

which sets forth the ways in which this Interrogatory violates Local Civil Rule 33.3. The

information requested in this Interrogatory can more practicably be obtained from a request for

production or a deposition. Plaintiff also objects to this Interrogatory to the extent it seeks

privileged information.

       Subject to and without waiving these objections, Plaintiff responds that she has been

represented by the following attorneys:

           •    Bob Josefsberg and members of his firm, Podhurst Orsek, P.A., including Katherine W.
                Ezell and Amy Ederi (among other possible Podhurst Orsek, P.A. attorneys) represented
                Plaintiff as a party in the litigation styled as Jane Doe No. 102 v. Jeffery Epstein, Case No.
                09-80656-civ-Marra/Johnson, starting on January 27, 2009.

           •    J. Stanley Pottinger represented Plaintiff as a non-party in the litigation styled as Bradley
                Edwards and Paul Cassell v. Alan Dershowitz, Case No. 15-000072, Seventeenth Judicial
                Circuit, Broward County, Florida, starting in February 2015 and in the litigation styled as
                Giuffre v. Maxwell, 15-cv-07433-RWS in the Southern District of New York, the complaint
                of which was filed in September 2015.

                                                      13
Case 1:19-cv-03377-LAP Document 149-8 Filed 07/07/20 Page 4 of 6




 •   Brad Edwards (along with other Farmer, Jaffe, Weissing, Edwards, Fistos & Lehrman, P.L.
     (“Farmer Jaffe”) attorneys) represented Plaintiff as a non-party in the litigation styled as
     Jane Doe #1 and Jane Doe #2 v. United States, Case No, 08-80736-CIV-arra, Southern
     District of Florida, starting in 2014. Brad Edwards (along with other Farmer, Jaffe attorneys)
     also represented Plaintiff as a party in the litigation styled Giuffre v. Maxwell, 15-cv-07433-
     RWS in the Southern District of New York, the complaint of which was filed in September
     2015.

 •   Brad Edwards provided Plaintiff with legal advice concerning media inquiries Plaintiff had
     received starting in 2011.

 •   Paul Cassell, a Professor of Criminal Law at the S.J. Quinney College of Law at the
     University of Utah, represented Plaintiff as a non-party in the litigation styled as Jane Doe
     #1 and Jane Doe #2 v. United States, Case No, 08-80736-CIV-arra, Southern District of
     Florida, starting in May 2014. Paul Cassell also represented Plaintiff as a party in the
     litigation styled Giuffre v. Maxwell, 15-cv-07433-RWS in the Southern District of New
     York, the complaint of which was filed in September 2015.

 •   Paul Cassell, Brad Edwards (along with other Farmer, Jaffe attorneys), Stan Pottinger, David
     Boies (along with other Boies Schiller attorneys) represented Plaintiff regarding
     investigations into potential legal action starting in the second half of 2014.

 •   Paul Cassell, Brad Edwards (along with other Farmer, Jaffe attorneys), Stan Pottinger, David
     Boies, and Sigrid McCawley (along with other Boies Schiller attorneys) represented
     Plaintiff as a cooperating witness with regard to a law enforcement investigation starting in
     May 2015.

 •   Paul Cassell provided Plaintiff with legal advice concerning potential legal action starting
     in early 2011.

 •   Paul Cassell and Brad Edwards (along with other Farmer, Jaffe attorneys) represented
     Plaintiff and Victims Refuse Silence (“VRS”), giving legal advice regarding VRS, starting
     in October 2014.

 •   Meg Garvin (law professor at Lewis & Clark Law School, and the Executive Director of the
     National Crime Victim Law Institute) represented Plaintiff and VRS, giving legal advice
     regarding VRS, starting in October 2014.

 •   David Boies and Sigrid McCawley (along with other Boies Schiller & Flexner LLP (“Boies
     Schiller”) attorneys) represented Plaintiff as a non-party in the litigation styled as Bradley
     Edwards and Paul Cassell v. Alan Dershowitz, Case No. 15-000072, Seventeenth Judicial
     Circuit, Broward County, Florida, starting in February 2015. David Boies and Sigrid
     McCawley (along with other Boies Schiller attorneys) represent Plaintiff as a party in the
     litigation styled Giuffre v. Maxwell, 15-cv-07433-RWS in the Southern District of New
     York, the complaint of which was filed in September 2015.

 •   Sigrid McCawley (along with other Boies Schiller attorneys) represented Plaintiff and VRS,
     giving legal advice regarding VRS, starting in February 2015.

 •   Chuck Cooper, Mike Kirk, Nicole Moss, Haley Proctor and other attorneys and staff at
     Cooper & Kirk, PLLC. represent Plaintiff in this Action and in the litigation styled Giuffre
     v. Maxwell, 15-cv-07433-RWS in the Southern District of New York, starting in November
                                           14
Case 1:19-cv-03377-LAP Document 149-8 Filed 07/07/20 Page 5 of 6
Case 1:19-cv-03377-LAP Document 149-8 Filed 07/07/20 Page 6 of 6
